UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 2, 2009 (October 2, 2009) The Warnaco Group, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-10857 95-4032739 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 287-8000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. As previously announced, on October 2, 2009, The Warnaco Group, Inc. (the "Company") is hosting a conference for financial analysts and investors beginning at 9:00 a.m. EDT.The Company is making a presentation at the conference which includes, among other things, certain forward-looking financial information. As indicated in the September 25, 2009 press release announcing the conference, the presentation is being broadcast live over the internet and can be accessed on the investor relations page on the Company's website at www.warnaco.com.A copy of the presentation slides is available on the investor relations page on the Company's website, and a replay of the webcast will also be available approximately two hours after the conference concludes.The information provided on the Company's website is not part of this Form 8-K and is not incorporated by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WARNACO GROUP, INC. Date:October 2, 2009 By: /s/ Lawrence R. Rutkowski Name: Lawrence R. Rutkowski Title: Executive Vice President & Chief Financial Officer
